Order entered September 15, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-19-01247-CR

                    ANDREW JACOBY DUFFY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. F18-42085-J

                                     ORDER

      We REINSTATE this appeal.

      We abated for the appointment of new counsel. On September 8, 2020, a

supplemental clerk’s record containing the appointment of counsel was filed. We

DIRECT the Clerk to list Shara Saget as appointed counsel in this case. All future

correspondence shall be sent to Shara Saget at the address on file with the Court.

      Appellant’s brief was filed on July 9, 2020. Any amended or supplemental

brief is DUE by October 16, 2020. If counsel decides to adopt the brief filed on
July 9, 2020, she may do so by filing a letter by October 16, 2020 stating her intent

to rely on the existing brief.

      The State’s brief is DUE on November 20, 2020.




                                             /s/    BILL PEDERSEN, III
                                                    JUSTICE